Name: 2003/291/EC: Commission Decision of 25 April 2003 laying down the requirements for the prevention of avian influenza in susceptible birds kept in zoos in Belgium and the Netherlands (Text with EEA relevance) (notified under document number C(2003) 1439)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Europe;  social affairs;  agricultural activity;  natural environment
 Date Published: 2003-04-26

 Avis juridique important|32003D0291(01)2003/291/EC: Commission Decision of 25 April 2003 laying down the requirements for the prevention of avian influenza in susceptible birds kept in zoos in Belgium and the Netherlands (Text with EEA relevance) (notified under document number C(2003) 1439) Official Journal L 105 , 26/04/2003 P. 0034 - 0036Commission Decisionof 25 April 2003laying down the requirements for the prevention of avian influenza in susceptible birds kept in zoos in Belgium and the Netherlands(notified under document number C(2003) 1439)(Only the French and Dutch texts are authentic)(Text with EEA relevance)(2003/291/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 2002/33/EC of the European Parliament and of the Council(2), and in particular Article 10 thereof,Whereas:(1) Council Directive 92/40/EEC(3) sets out the minimum control measures to be applied in the event of an outbreak of avian influenza in poultry, without prejudice to Community provisions governing intra-Community trade. This Directive does not apply where avian influenza is detected in other birds. However, in this case, the Member State concerned must inform the Commission of any measure it takes.(2) Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC(4), as last amended by Commission Regulation (EC) No 1282/2002(5), and in particular Article 3 thereof, provides that trade in and imports of the animals, semen, ova and embryos concerned must not be prohibited or restricted for animal health reasons, other than those arising from the application of Community legislation, and in particular any safeguard measures taken.(3) Council Directive 1999/22/EC of 29 March 1999 relating to the keeping of wild animals in zoos(6), and in particular Article 2 thereof sets out the definition of a zoo. This definition should however be complemented with regard to trade for the purpose of the present Decision.(4) Since 28 February 2003 the Netherlands have declared several outbreaks of highly pathogenic avian influenza in poultry.(5) The Netherlands took immediate action as provided for by Directive 92/40/EEC introducing Community measures for the control of avian influenza, as amended by the Act of Accession of Austria, Finland and Sweden, before the disease was officially confirmed.(6) For the sake of clarity and transparency the Commission after consultation with the Dutch authorities, thereby reinforcing the measures taken by the Netherlands, has taken Decision 2003/153/EC(7) of 3 March 2003 concerning protection measures in relation to strong suspicion of avian influenza in the Netherlands.(7) Subsequently Decision 2003/156/EC(8), Decision 2003/172/EC(9), Decision 2003/186/EC(10) and Decision 2003/191/EC(11), Decision 2003/214/EC(12), Decision 2003/258/EC(13) and Decision 2003/290/EC(14) were adopted after consultation with the Dutch authorities and evaluation of the situation with all Member States.(8) On basis of Decision 2003/214/EC the Dutch authorities started preventive emptying and culling of poultry in holdings and areas at risk, in order to avoid further spreading of the virus.(9) On 16 April 2003 the veterinary authorities of Belgium have informed the Commission about a strong suspicion of avian influenza in the province of Limburg, which was subsequently officially confirmed.(10) The Belgian authorities have immediately, before the official confirmation of the disease, implemented the measures foreseen in Directive 92/40/EEC introducing Community measures for the control of avian influenza while further confirmatory diagnostic procedures were carried out.(11) For the sake of clarity and transparency the Commission after consultation with the Belgian authorities, thereby reinforcing the measures taken by Belgium, has taken Decision 2003/275/EC(15) concerning protection measures in relation to strong suspicion of avian influenza in Belgium.(12) Subsequently Decision 2003/289/EC(16) was adopted after consultation with the Belgian authorities and evaluation of the situation with all Member States.(13) On basis of Decision 2003/275/EC the Belgian authorities started preventive emptying and culling of poultry in holdings and areas at risk, in order to avoid further spreading of the virus.(14) In order to protect wild fauna and to conserve bio-diversity, Belgium and the Netherlands however may decide to carry out an emergency vaccination against avian influenza of susceptible birds in zoos.(15) It is appropriate to provide that essential information concerning the emergency vaccination should be specified in a programme to be submitted by Belgium and the Netherlands to the Commission and the other Member States.(16) The emergency vaccination, even though limited to special categories of animals not primarily concerned by trade, may contribute to jeopardise the avian influenza status in terms of international trade, not only for the Member State or part of its territory where vaccination is carried out. Therefore the vaccinated birds should not be traded.(17) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1For the purpose of this Decision the following definitions shall apply:- "Zoo": an establishment as referred to in Article 2 of Council Directive 1999/22/EC and, with regard to trade, an "approved body, institute or centre" as referred to in Article 2(1)(c) of Council Directive 92/65/EEC,- "Susceptible bird": any bird species likely susceptible to avian influenza and not intended for the production of animal products.Article 2The competent veterinary authority of Belgium and the Netherlands shall ensure that stringent bio-security measures are taken in zoos where birds susceptible to avian influenza are kept, in order to avoid risky contacts that may cause the introduction and spread of avian influenza. These measures shall aim in particular at avoiding risky contacts with the public and with poultry holdings.Article 3Belgium and the Netherlands may decide to apply emergency vaccination against avian influenza to susceptible birds kept in zoos, which are considered to be at risk from the disease, in accordance with the requirements set out in the Annex to this Decision.Article 4Belgium and the Netherlands shall officially present in the Standing Committee on the Food Chain and Animal Health a programme on the vaccination of susceptible birds kept in zoos against avian influenza to other Member States and the Commission. The programme shall at least comprise detailed information on:- the exact address and location of the zoos where the vaccination is to be carried out,- the specific identification and number of susceptible birds,- the individual identification of the birds to be vaccinated,- the type of vaccine to be used, the vaccination scheme and the timing of the vaccination,- the motivation of the decision to implement the measures,- the timetable of the vaccinations to be carried out.Article 5Belgium and the Netherlands shall apply the measures in compliance with this Decision and immediately inform the Commission thereof.Article 6This Decision is addressed to the Kingdom of Belgium and to the Kingdom of the Netherlands.Done at Brussels, 25 April 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 315, 19.11.2002, p. 14.(3) OJ L 167, 22.6.1992, p. 1.(4) OJ L 268, 14.9.1992, p. 52.(5) OJ L 187, 16.7.2002, p. 3.(6) OJ L 94, 9.4.1999, p. 24.(7) OJ L 59, 4.3.2003, p. 32.(8) OJ L 64, 7.3.2003, p. 36.(9) OJ L 69, 13.3.2003, p. 27.(10) OJ L 71, 15.3.2003, p. 30.(11) OJ L 74, 20.3.2003, p. 30.(12) OJ L 81, 28.3.2003, p. 48.(13) OJ L 95, 11.4.2003, p. 65.(14) See page 28 of this Official Journal.(15) OJ L 99, 17.4.2003, p. 57.(16) See page 24 of this Official Journal.ANNEXRequirements for the use of emergency vaccination in the control and eradication of avian influenza>TABLE>